Title: To George Washington from Major General Horatio Gates, 7 May 1779
From: Gates, Horatio
To: Washington, George



Sir
Providence [R.I.] 7th May 1779.

I am sorry to be Obliged to acquaint Your Excellency with the great Distress of the public Af⟨fairs⟩ in this Department; First for want of Bread, & next for want of Money to pay the Troops, who have now more than Six Months Arrears due to them. The Arrival of some Flour lately has relieved us in a degree from the Complaints occasion’d by the total want of that article, but not before three dangerous Mutinies had broke out, occasion’d by the Deficiencies here mentioned. These have happily been Suppress’d; but I dread the Consequence, should a Fourth take place for the want of Money, The Troops having become Clamarous for Their pay—a few days ago I dispatch’d the D.P.M. General from hence, with Orders not to Return without The Money; as yet, I have no Tidings of That, or Him, I beg Your Excellency will Instantly forward the inclosed packet to Congress. I will not by my Silence become responsible for Misfortunes that do not Originate From my neglect to exercise the powers of my Command. I am Sir Your Excellencys most Obedient Servant
Horatio Gates
P.S. I entreat Your Excellencys immedia⟨te⟩ Direction in regard to the inclosed Letter from Commissary Waterman, and the papers herein contain’d; The Same Money demanded, is more than the ammount of the Soldiers daily pay. By This, I do not mean to blame Gen. Sullivans proceedings. I only want to be Justifyed as to my Own.
